Name: Commission Regulation (EEC) No 2079/84 of 19 July 1984 amending for the 13th time Regulation (EEC) No 1528/78 laying down detailed rules for the application of the system of aid for dried fodder
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 20 . 7 . 84 Official Journal of the European Communities No L 192/ 11 COMMISSION REGULATION (EEC) No 2079/84 of 19 July 1984 amending for the 13th time Regulation (EEC) No 1528/78 laying down detailed rules for the application of the system of aid for dried fodder THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1117/78 of 22 May 1978 on the common organization of the market in dried fodder ('), as last amended by Regulation (EEC) No 1220/83 (2), and in particular Article 6 (3) thereof, Whereas, where the average world market price for dried fodder is determined on the basis of the prices of competing products, Articles 3 and 5 of Commission Regulation (EEC) No 1528/78 ('), as last amended by Regulation (EEC) No 839 /84 (4), lay down that, in the case of barley, account must be taken of the threshold price of this product ; whereas this practice of referring to the actual threshold prices of barley gives rise to certain anomalies ; whereas this difficulty can be eliminated by considering an average threshold price for the marketing year ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Dried Fodder, HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 1528/78 is hereby amended as follows : 1 . In Article 3 (3), the following subparagraph is inserted after the first subparagraph : 'The threshold price to be taken into account shall be equal to the average of the threshold prices valid during the barley marketing year during which the month for which the average world market price is being determined falls .' 2 . In Article 5, the following paragraph 4 is added : '4 . Where, by application of paragraph 3 and Article 6, the forward average world market price is determined in accordance with Article 3 of Regula ­ tion (EEC) No 1417/78 , the threshold price for barley to be taken into account shall be equal to the average of the threshold prices valid during the barley marketing year during which the month for which the forward average world market price is being determined falls .' Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 19 July 1984. For the Commission Poul DALSAGER Member of the Commission (') OJ No L 142, 30 . 5 . 1978 , p. 2 . ( 2 ) OJ No L 132 , 21 . 5 . 1983 , p. 29 . O OJ No L 179, 1 . 7 . 1978 , p. 10 . (') OJ No I. 88 , }]. 1984 , p. 52 .